                             UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

Michael Cowart,                                          )   C/A No. 2:18-1821-JFA-MGB
                                                         )
                               Plaintiff,                )
                                                         )
vs.                                                      )
                                                         )              ORDER
CPT Marvin Nicks,                                        )
                                                         )
                      Defendant.                         )
______________________________________                   )
                                                         )   C/A No. 2:18-2504-JFA-MGB
Michael Cowart,                                          )
                                                         )
                               Plaintiff,                )
v.                                                       )               ORDER
                                                         )
Kristy Leopard,                                          )
                                                         )
                      Defendant.                         )
______________________________________                   )

       The pro se plaintiff was a pretrial detainee at the Pickens County Detention Center

(“PCDC”) at the time he filed these consolidated actions pursuant to 42 U.S.C. § 1983.1 His

suit against Captain Nicks raises complaints regarding the conditions of confinement

including overcrowded cells, chipping paint, mold and rust, water quality, and laundry issues.

The plaintiff seeks monetary damages for his pain and suffering and mental anguish during

the time he was incarcerated at the PCDC. The plaintiff’s suit against Ms. Leopard alleges

a violation of his First Amendment rights and contends he was precluded from obtaining

religious materials and instructions from a Rabbi.


       1
          Upon motion of the defendants, these cases were consolidated by the Magistrate Judge after her
finding that the two cases involved common questions of law and fact and because the consolidation would
promote judicial economy (ECF No. 35).

                                                   1
        The defendants filed a motion for summary judgment on February 6, 2019. The

Magistrate Judge issued an order pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975) notifying the plaintiff of the summary dismissal procedure and possible

consequences if the plaintiff failed to adequately respond to the motions for summary

judgment. The plaintiff did not respond to the defendants’ motion. On April 3, 2019, the

Magistrate Judge issued another order allowing the plaintiff additional time until

April 25, 2019 to respond to the motion for summary judgment. Again, the plaintiff failed

to respond to the defendants’ motion or the Magistrate Judge’s orders.

        The Magistrate Judge assigned to this action2 has prepared a Report and

Recommendation wherein she suggests that this court should dismiss the action with

prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for lack of

prosecution and failure to comply with court orders.3 The Report sets forth in detail the

relevant facts and standards of law on this matter, and the court incorporates such without

a recitation.

        The plaintiff was advised of his right to file objections to the Report and

Recommendation, which was entered on the docket on April 30, 2019 (ECF No. 64). On



        2
           The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
Civil Rule 73.02. The Magistrate Judge makes only a recommendation to this court. The recommendation
has no presumptive weight, and the responsibility to make a final determination remains with the court.
Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo determination of those
portions of the Report to which specific objection is made and the court may accept, reject, or modify, in
whole or in part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge
with instructions. 28 U.S.C. § 636(b)(1).
        3
           The Magistrate Judge issued a proper form order early in this case, advising the plaintiff that that
if he failed to bring his case into proper form, the action may be dismissed for failure to prosecute. Ballard
v. Carlson, 882 F.2d 93 (4th Cir. 1989); Davis v. Williams, 588 F.2d 69 (4th Cir. 1978); Fed. R. Civ. P.
41(b). The plaintiff eventually complied and submitted a proper complaint form.

                                                      2
May 7, 2019, the plaintiff filed a one sentence document (ECF No. 56) that simply stated:

“Michael Cowert here is responding to the District Court in a Response.”

       “[G]eneral and conclusory objections that do not direct the court to a specific error in

the Magistrate’s proposed findings and recommendations” are not specific objections and do

not warrant de novo review. Orpiano v. Johnson, 687 F.2d 44, 48 (4th Cir. 1982). In the

absence of specific objections to the Report of the Magistrate Judge, this court is not required

to give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       After carefully reviewing the applicable laws and the record in this case, this court

accepts the Magistrate Judge’s Report and Recommendation and finds that that the Report

fairly and accurately summarizes the facts and applies the correct principles of law.

       Accordingly, these consolidated actions are dismissed with prejudice for lack of

prosecution pursuant to Rule 41(b). The Clerk is directed to terminate all pending motions

in this case.

       IT IS SO ORDERED.



                                                          Joseph F. Anderson, Jr.
July 11, 2019                                             United States District Judge
Columbia, South Carolina




                                               3
